DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    269
    596
    media_image1.png
    Greyscale

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown and identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
The feature of the “gas pocket” of claim 1
The feature of “a rolling surface” of claim 1
The feature of entraining gas(es) within the liquid mixture of claim 1
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

    PNG
    media_image2.png
    670
    642
    media_image2.png
    Greyscale

Claim Interpretation
A markup of the instant drawing figure 4 is provided for context of the steps of the method invention.

    PNG
    media_image3.png
    735
    513
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) ( 1 ) as being anticipated by Hancock et al (US 4850269).

    PNG
    media_image4.png
    714
    391
    media_image4.png
    Greyscale
The HANCOCK reference teaches:
Regarding claim 1, a method for generating turbulence (i.e. liquid penetration to a body of liquid 59, col 8, line 30-31) on a liquid surface within a discharge system (i.e. nozzle 34, col 7, lines 15-22)  to entrain gas into the liquid, comprising: 
supplying a mixing vessel (tank 22) with feedstock fluid (gas via source 40) and solvent fluid (via source 2) 
to generate a liquid mixture (body of liquid 56, in fig 1) and a gas pocket (gas space 54 or gas bubble 58, col 7, line 21-24) in the mixing vessel (22); 
supplying an impinging solvent fluid through a nozzle (34, col 7, lines 15-22) extending from a first end of the mixing vessel
 to  generate a roiling surface
 and  entraining gas within the liquid mixture 
to permit uptake of gas from the gas pocket into the liquid mixture.  


    PNG
    media_image5.png
    714
    694
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US 4850269).








Regarding claim 2, Hancock discloses all of the recited steps as discussed above, including generating the roiling surface (i.e. liquid penetration into the surface of the body of mixture) includes projecting the impinging solvent fluid out of the nozzle through the gas pocket and entraining gas from the gas pocket into the liquid mixture to a depth of the mixing vessel.  
However Hancock is silent as to the numerical values of “projecting the impinging solvent fluid (out of the nozzle through the gas pocket) and entraining gas (from the gas pocket) into the liquid mixture to a depth equal to or greater than one-half a radius of the mixing vessel”.  
Regarding claim 3, Hancock discloses all of the recited steps as discussed above, including  entraining gas within the liquid mixture includes entraining a gas volume as a portion of a liquid volume of the impinging solvent fluid (See discussion of at least col 11, line 97 – col 12, line 5.)  
However Hancock is silent as to the resultant effect of entraining a gas volume ranging from to 2 to 20 times a liquid volume of the impinging solvent fluid.  
Regarding the issues of claims 2 and 3 whereby Hancock teaches that the nozzle jet emission and configuration has a direct relationship of efficiency to the operation in causing a the degree of a greater surface disturbance (i.e. into the liquid at a disturbance depth, col 8, lines 20-32, and that the resultant effect is to cause a volume of entrainment of gas volume into the mixture liquid body, col 11 – depth equal to or greater than one-half a radius of the mixing vessel upon the mixture surface to cause a greater entrainment of gases caused by the nozzle, and further increase the efficiency of the jets nozzle operation so that the volume of gas is increased to a more desirable result of a gas volume ranging from to 2 to 20 times a liquid volume of the impinging solvent fluid.  
Conclusion

    PNG
    media_image6.png
    591
    659
    media_image6.png
    Greyscale
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited reference are reproduce to as a showing of features relevant to the instant method and fluid manipulations.




    PNG
    media_image7.png
    900
    723
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    892
    660
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    919
    1110
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    831
    583
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    555
    664
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774